United States District Court
Northern District of Ca.lifornia

gm

\DOO‘--JO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FH§:U§D
oct male

susan v. seems
CLERK U.S. D\STH|CT COURT
Nostz-IEHN pistch oF cALlFoaNlA
sm Jose

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT {)F CALIFORNIA

DYLAN THoMAs BACoN,
Piainarf,

COUNTY OF LAKE, et al.',

Defendants.

 

 

CaSe No. 15»04759 EJD (PR)
ORDER OF DISMISSAL

Plaintiff, a state prisoner, filed the instant IM § civil rights action pursuant to 42

U.S.C. § 1983 against jailers at the Lake County Sherift”s Department. On July 30, 2018,

the Court issued an order of partial dismissal and of service. (Docket No. 23`.) On August

17 , 2018, the copy of the court order sent to Pl_aintiff Was returned as undeliverable

because it remained “unclaimed” and it could not be forwarded (Docl<et No. 25.) To

date, Plaintiff has not provided the Court With a new address and has had no further

communication with the Court.

Pursuant to Northern District Local Rule 3-11 a party proceeding IM § must

promptly file a notice of change of address While an action is pending w L.R. 3"11(a)._

The Court may, Without prejudice, dismiss a complaint When: (l) mail directed to the pr_o

§ party by the Court has been returned to the Court as not deliverable, and (2) the Court

 

 

United States District Court
Northern District of California

OC-~.IO‘\U\-P

\D

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
2a

 

 

fails to receive within sixty days of this return a written communication from the p§ §
party indicating a current address B L.R. 3-11(b).

More than sixty days have passed since the mail addressed to Plaintiff was returned
as undeliverable. The Court has not received a notice from Plaintiff regarding a new
address Accordingly, the instant civil rights action is DISMISSE]) without prejudide;§ i '
pursuant to Rule 3»11 of the Northern District Local Rules. 7

The Clerl< shall terminate any pending motions as moot, including Defendants’
motion to dismiss. '(Docket No. 28.)

IT IS SO ORD RED. __
Dated: fY/£C@ '

  

 

 

EDWARD ]. DAVILA
United States District Judge

‘=tened

Order ofDismissal
PRO~SE\E}D\CR. E 5\0475C)Bac0a_LR-dism

 

 

